Interview Summary
Applicant asked for further information on the Notice of Non-Compliance, filed 2/07/2022.

Claims 16 and 36 were discussed, including the following proposed preamble and claim body amendments:

Claim 16. A method for promoting a postnatal growth trajectory in an infant, comprising:
administering an infant formula, comprising: 
    PNG
    media_image1.png
    72
    304
    media_image1.png
    Greyscale

d) 0.06 to 3.9 g/100 kcal of non-digestible oligosaccharides, and
e) 0.01 to 0.3 g/100 kcal lactic acid, and  
wherein the infant formula is administered to a term infant during at least the first 4 months of life;
wherein the promoting, comprises: reducing the gain in BMI in an infant that occurs during at least the first 2 months of life of then infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides 

Claim 35. A method for promoting a postnatal growth trajectory in an infant, comprising:
administering an infant formula comprising: 
    PNG
    media_image2.png
    72
    304
    media_image2.png
    Greyscale

d) 0.06 to 3.9 g/100 kcal, 
e) 0.01 to 0.3 g/100 kcal, and

    PNG
    media_image3.png
    15
    407
    media_image3.png
    Greyscale
 
wherein the infant formula is administered to a term infant during at least the first 4 months of life;
wherein the promoting, comprises: reducing the gain in BMI in an infant that occurs during up to 17 weeks of life of then infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides.

Discussion toward the proposed claim language does not include any 112 issues that may be present in the ingredients of the claimed infant formula.  Applicant is responsible to make sure that any claim amendments are supported, including those proposed above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793